Citation Nr: 1712559	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  05-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife E. L.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from September 1985 to December 1994.  He was awarded the Joint Service Commendation Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part denied service connection for posttraumatic stress disorder (PTSD) and denied a compensable rating for service-connected left ear hearing loss.  The Veteran perfected an appeal to that decision.

The Veteran had a hearing before the undersigned Veterans' Law Judge in April 2009.  A transcript of that proceeding has been associated with the claims file.

In a February 2012 decision, the Board denied service connection for PTSD but granted service connection for major depressive disorder, denied a compensable rating for the Veteran's left ear hearing loss disability, and remanded the issue of TDIU for initial adjudication.  The Board's February 2012 decision was implemented by the RO in an October 2014 rating decision.

Unfortunately, additional development is required for the Veteran's TDIU claim.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that the Veteran's Social Security Administration (SSA) disability records were associated with the electronic record in October 2014.  Several documents are written in Spanish and were not translated prior to the July 2016 Supplemental Statement of the Case or transfer of the appeal to the Board.  As the Veteran's TDIU claim is being remanded, the records in question should be translated into English before the appeal is returned to the Board, if necessary.  The documents in question are as follows, listed by subject line: SSA records 1 of 8; SSA records 3 of 8; SSA records 4 of 8; SSA records 6 of 8; and SSA records 8 of 8.  All the documents were received on October 29, 2014.

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for major depressive disorder, rated 30 percent disabling from November 17, 2003, 50 percent disabling from June 8, 2005, and 100 percent disabling from May 6, 2011, and hearing loss in the left ear, rated as noncompensable.  For the period prior to May 6, 2011, the Veteran's combined rating, as per 38 C.F.R. § 4.25 (2016), is 50 percent; therefore, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2016) for a TDIU.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2016), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

The record contains relevant evidence regarding the level of functional impairment imposed by the Veteran's service-connected disabilities.  An October 2004 social work note stated that the Veteran had become unable to run his fast food business in recent weeks.  An October 2004 psychiatric initial evaluation indicated the Veteran quit his business because of his psychiatric symptoms.  In a May 2005 letter the Veteran's wife wrote that he had been unable to get a job because his conditions had worsened over time.  The April 2011 VA audiological examination noted that the Veteran's hearing loss had significant effects on his occupation, resulting in poor social interactions, difficulty following instructions, and difficulty hearing.  Notably, the May 2011 VA psychiatric examination stated the Veteran had retired in 2005 due to psychiatric problems, and that his major depressive disorder was severe enough to preclude him from a full time and gainful job.  

Review of SSA records indicates that prior to his retirement in 2005, the Veteran held jobs as a human resources coordinator, janitorial supervisor, security guard, and most recently as a fast food stand operator.  The Veteran's level of educational attainment is unclear, as he reported completing 4 years of college on a January 1995 VA Form 21-256, but also reported having obtained a Master's Degree in communications and public relations.  See January 2005 social work ambulatory consultation.

Taken together, the above facts suggest the Veteran's service-connected disabilities may have precluded him from securing or following a substantially gainful occupation prior to May 6, 2011.

Nevertheless, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of the Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board refers the Veteran's claim to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2016) for the period prior to May 6, 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Translate into English the documents which have been identified with the "Dependency" bookmarks, as well as any other Spanish language documents as yet unidentified or which have been added to the record following this remand.

The documents in question are as follows, listed by subject line: SSA records 1 of 8; SSA records 3 of 8; SSA records 4 of 8; SSA records 6 of 8; and SSA records 8 of 8.  All the documents were received on October 29, 2014.

2.  Submit the TDIU issue to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2016).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Director of the Compensation Service must be included in the claims file.

3.  Thereafter, readjudicate the Veteran's TDIU claim based upon the evidence of record, including the response from the Director of the Compensation Service.  If the benefit sought on appeal is not granted, the RO should issue the Veteran a Supplemental Statement of the Case (SSOC) and provide him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




